 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDJOHNS-MANVILLE PRODUCTSCORPORATIONandUNITED STONE ANDALLIEDPRODUCTSWORKERSOF AMERICA, CIO.CaseNo. 35-CA-266.August6, 1952Decisionand OrderOn January 17, 1952, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pur-suant to leave previously granted by the- Board, Federal Labor Union24716, AFL, herein referred to as the AFL,' filed an- am. cus curiaebrief 1The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered 'the Inter-mediate Report, the exceptions and briefs, and the entire -record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withour decision herein.We do not agree with the Trial Examiner that the record estab-lishes by a preponderance of the evidence that the Respondent, inviolation of Section 8 (a) (1) and (3) of the Act, discharged Bollbecause of his CIO activities, and that the Respondent's asserted.-reasonfor the discharge that Boll had breached a plant rule forbid-ding employees to leave the plant without permissionwas a merepretext.In reaching his conclusion, the TrialExaminerrelied pri-marily"upon the fact that Foreman Johnson, Boll's immediate super-visor, had given Boll the required permission and the fact that laterthat day Boll, as a CIO representative, had attended a Board con-ference at the plant concerning the CIO's then pending petition -forrepresentation.Although we are not persuaded to disturb the Trial Examiner'scredibility findings that Foreman Johnson had given Boll permissionto leave the plant, we are not satisfied that the record establishes thatGrose, the Respondent's official whose decision resulted in Boll's dis-charge, was motivated by any improper considerations.For all that1As the record,exceptions,and briefs fully present the issues involved herein and thepositions of the parties,the Respondent's request for oral argument is denied.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Styles, and Peterson].100 NLRB No. 79. JOHNS-MANVILLE PRODUCTS CORPORATION509appears, Grose honestly believed Johnson, whom he questioned 2 hoursbefore he even learned of Boll's attendance at the Board conference,that Boll neither asked for nor was granted permission to leave.Understandably, the Respondent required this permission in order tomake the necessary arrangements for the employee's replacement, par-ticularly, on such an important job as that on which Boll was working.That the Respondent regarded unauthorized departures from theplant to be a serious offense warranting dismissal is shown by theevidence.Not only have 11 employees been discharged for this rea-son within the past 5 years, butalso an expressprovision authorizingsuch action was included in the Respondent's contracts with the CIOduring the latter part of the CIO's incumbency as the employees' bar-gaining representative.The Respondent's current agreement withthe AFL, the labor organization that supplanted the CIO after aBoard-conducted election in May 1950, contains a similar provision.Moreover, -in addition to the seriousness of Boll's assumed offense,Grose's uncontradicted testimony indicates that he was also influencedin his decision to discharge Boll by Boll's prior violations of otherplant rules for which he had previously been reprimanded both ver-bally and in writing .3 Contrary to the Trial Examiner's finding, Boll,admitted at the hearing that Grose had mentioned these prior repri-mands on the morning of his discharge.Filially, the record is devoid of any evidence that the Respondentharbored any CIO animus or other hostility to its employees' organi-zational activities or sympathies.Indeed, the record discloses thatfrom 1941 until May 1950 the Respondent had maintained stablebargaining relations with the CIO.Since that time, it has continuedits amicable relations with the AFL. In addition, as the Trial Exam-iner stated in his Intermediate Report, the Respondent expressed itsneutrality in the representation dispute between the two unions.Noevidence was offered to impugn this assertion of neutrality.Because we are not convinced that the record supports the TrialExaminer's finding of discrimination, we shall dismiss the complaintherein.4OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Re-spondent, Johns-Manville Products Corporation, Alexandria, Indiana,be, and it hereby is, dismissed.8 The record disclosesthatBoll had been warned on several occasions for engagingemployees in other departmentsin conversationduring working hours with regard tomatters unrelated to his work.Boll had also received a written warning on October 24,1950, for failing to report forSunday workas scheduled.4In view of our decision herein, we find it unnecessary to pass upon the other conten-tentions of the Respondentand the AFL. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon a charge filed by United Stone and Products Workers of America, CIO,hereinafter called the CIO, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Ninth Region (Cincinnati, Ohio),issued a complaint dated August 15, 1951, against Johns-Manville Products,Corporation (hereinafter called the Respondent, alleging that the latter hadengaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1), (3), and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, (Pub. Law 101, 80th Cong.,Ch. 120, 1st Sess.), herein called the Act.With respect to the unfair labor practices, the complaint alleged, in sub-stance, that on or about May 9, 1951, Respondent 'discharged its employeeFrank Boll because of his membership in, sympathy for, and activity on behalfof, the CIO and for the purpose of discouraging membership in, sympathy for, andactivity on behalf of, that labor organization.By its answer duly filed, Respondent denied the commission of any unfairlabor practice and though admitting it had discharged Boll on May 9, 1951,specifically pleaded that he was discharged because he had left the plant with-out having requested or received permission to do so and had otherwise violatedits plant rules.Further answering the complaint, Respondent pleaded thatBoll had failed to avail himself of the grievance procedure provided for in thelabor bargaining contract then governing the relationship of Respondent andits production employees..Pursuant to notice, a hearing was held at Alexandria, Indiana, on September17-19, 1951, before the undersigned Trial Examiner.The General Counsel,the Respondent, and the 010 were represented by counsel.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencepertaining to the issues were accorded all parties.Motions made during thehearing, on which rulings were reserved, are disposed of in accordance withthe findings that follow.Since the close of the hearing, briefs have been receivedfrom the General Counsel and Respondent and have been duly considered.Upon the entire record in the case and my observation of the witnessesat the hearing, I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTJohns-Manville Products Corporation is a corporation organized and existingunder the laws of the State of Delaware, and is engaged in the manufacture andsale of rock-wool products at various plants located in several States of theUnited States, including a plant at Alexandria, Indiana, the only plant involvedin this proceeding. Its annual purchases of slag, coke, asphalt, oils, etc., foruse inthe Alexandria plant, are in excess of $1,000,000, of which approximately.75 percent is received from,sources outside the State of Indiana.Respondent'sannualsalesare in excess of $1,000,000, of which approximately 75 percent isshipped to points outside the State of Indiana.Respondent admits, and I find,that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Stone and Allied Products Workers of America, CIO, herein called theCIO, and Insulation Workers, Federal Labor Union No. 24716, AFL, herein JOHNS-MANVILLE PRODUCTS CORPORATION511referred to asthe AFL, 'are both labor organizations within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA. Background and sequence of eventsFrom1941toMay 4, 1950,the CIO was the exclusive bargaining representa-tive of Respondent's production and maintenance employees.On the latter day,following a Board conducted election in which the CIO was defeated by 15-20votes, theAFL wascertified by the Board as such representative.On July 1.1950,Respondent and AFL entered into a bargaining agreement effective toand including June 30, 1951,with a proviso for automatic renewal upon failureby either party to give 60 days' notice prior to the expiration thereof of itsintention to seek a change in the terms of the agreement.On December 27,1950,the contract was amended to provide additional benefits to the employeesand its specific duration date was extended to and including December 17, 1951.Frank Boll,the alleged discriminatee,was hired by Respondent in 1944 as amillwright in its maintenance department.Three days after he was hired, Bollbecame a pipefitter,second class, and remained such until he was discharged onMay 9,1951.At the time of the hearing,approximately 350 employees wereemployed at the plant,of which number 50 were engaged in the maintenancedepartment.Boll joined the CIO in 1944, remained as a member thereof eversince,and served as its president and chairman of the grievance committee in1947,1948, and 1949.In 1946, he participated in a 3-day strike and duringhis term as chairman of the grievance committee took part in the adjustment ofnumerous grievances and in five formal arbitration proceedings._In December 1950,a group of workers found dissatisfaction with representationby AFL and asked H. Etchison,the CIO international representative,"to bringabout an election."He informed them that the time was not appropriate foran election but that he would make arrangement with the CIO"to put on anorganizing drive,a campaign to get the CIO back as bargaining representative."A meeting was held at his home in January 1951' attended by representativesfrom the various departments.Boll was selected by the group to be chairmanof the organizing committee, with the other persons present constituting theremaining members of that committee.Applications for membership were dis-tributed to all members of the group.On or about April 11, Etchison made awritten demand on Respondent for recognition of the CIO,which demand wasdenied.On April 16,Etchison,in behalfof CIO,filed a petition for representationof Respondent's production and maintenance employees with the Board (35-RC-515).During the last week in April,Etchison was advised in writing bythe Board's representative that a "joint conference"on the petition would beheld at the plant on May 8.On May 8,at about 6: 45 a.m., Boll and a number of other employees arrivedat Respondent'smaintenance shop preparatory to going to work at 7 a. m.Located in the shop were several tables and a number of chairs which the menused while playing euchre during the lunchperiod,(-Bollwas seated at one tableand Johnson,his foreman,at another,6 to 10 feet away. Boll testified he toldJohnson he"would like to go home at 11 o'clock" and that Johnson said "Okay,... started kidding[him] and said`What are you going to do,electioneer forElmer Tunis?' " -A discussion then ensued about the number of candidatesrunning for the office of Mayor in neighboring cities including Elwood whereBoll resided.The whole subject was engendered by the primary election being'All references to dates herein are to the year 1951,unless otherwise expressly specified. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted in Elwood and other Indiana cities on May 8. Johnson on the otherhand, testifiedthat hewas talkingto themen at histable about the municipalprimaries and not being sureof thenameof thecandidate for mayor in Elwood,turned to Bolland said:"Is that right Frank?Mr. Tunis is running for Mayor?"Accordingto Johnson,he received an affirmative reply and then said to Boll"I understandthathe is supposed to be nominated."Johnson further testifiedthat "Boll throwed [sic]his hand up [indicating]and said : 'In that case Imay have to go home and vote"' and thatJohnson thenturned away from Bolland resumedhis conversation with the threemen at his table.The conflictbetweenthe two versions of the conversationis discussedat greater length andresolved in the concluding findings thatfollow.On May 8,Respondent was erecting a large"quonset hut"to be used for theproductionof permacoustic tile.The machinerynecessary to produce that com-moditycould not be tested or operateduntil a water line was drawninto thehut fromanother part ofRespondent's premises.On themorning of May 8,Boll,Murphy, another pipefitter who also actedas group leader,and FreddieMorton, a millwright, wereengaged inthat task.Shortlyafter commencingwork,at 7 a. in., Boll said to Murphy "Don't get too involved on something youcan't get along on, because I am goingto take off at 11 o'clock."Boll workeduntil 11: 02a. in., atwhich timehe punched out. In accordancewitharrange-ments previously made,Etchison drove Bollto hishome in Elwood,9 milesaway, where _Boll changedclothingand cast his vote in the primary election.The twomen returned to Respondent's plantshortlybefore 2 p. in. and tookpartin the Board conference set forthat hour,and presided over by Mr.Wilker-son, a Board field examiner.Boll and Etchison attended as representatives ofCIO ; Fred Armstrong,plant manager,Otto Binder,industrial relations manager,and R.V. Turns, productionmanager, appeared for Respondent;employee VirgilLeer,president of theAFL, and the latter's international representative appearedfor the AFL.The CIO representatives sought a consent agreement for an electionto determine representation. 'The AFL declinedto give its consent and assertedthatthe existingcontractwas a barto any suchelection.Armstrongstated thatRespondent was "absolutely neutral inthe matter."No agreement being reached,Wilkersontold the assembly that"the contract was a bar," and adjourned the`meetingbetween2: 30 and 3:00 p. m.'Boll did notreturn towork but, togetherwith Etchison,drove to the CIO clubin Anderson,Indiana, about 10 miles away.In 'the meantimeat 1:20 p. in., Murphy, Boll's group leader, reported to Grose,the mastermechanic in charge of the entiremaintenancedepartment, that herequired a replacement for Boll who, he reported, had left at 11 o'clock.Groseasked Johnson, who was present in the office at the time that Murphy reported,whether he (Johnson)knew Boll had left and Johnson replied that he did not.Grose asked him to "rack [his] memory and tell [him] if by any chance" he hadgiven permission a day or two earlier. Johnson then related to Grose hisversionof what had transpired with Boll at the tables before 7 o'clock thatmorning.Grose asked Murphy what he knew about Boll's leaving.Murphy replied thatshortly prior to 7 a. in., Boll "told him that he expected to leave about 11 o'clockand that it would be a good idea to try to shape the work up so that he wouldn't bemissed too much."Between 3 and 4 p. in. of the same day, Grose met Armstrongand Binder some--where on the premises where the latter two were engaged in conversation.Grosebeard one'of them "remark . . . that Mr. Boll had attended [the Board] meeting."He informedthe two men that Boll "had left without permission and that that'2 Board file 35-RC-515 establishes that the CIO,on May 28,1951, withdrew its petitionfor representation. JOHNS-MANVILLE PRODUCTS CORPORATION513warranted some disposal of the case; . . . [he] was alarmed to know that thishad to happen, that [Boll] was in this meeting as of the same day. [Boll] wasadvised to be sure [he] had the facts before [he] made any move in any way."On the following day, at about 9 a. in., Boll was ordered to report at Grose'soffice.The latter there accused him of leaving the plant at 11 a. in. on theprevious day without permission.According to Grose's own testimony, Bollwas "stunned" by the accusation. Johnson, who was present, repeated his ver-sionof the disputed conversation, still insisting that Boll had not specificallyasked permission to leave the plant.According to Grose's understanding of theconversation, Boll merely "assumed [he] had permission to go." Grose thenwent to the bulletin board and removed a "Notice to Employees" which had beenposted by Respondent about May 3. It was headed "Election Day-Tuesday,May 8, 1951" and advised the employees that "everyone should exercise theirvoting privilege and the Company wants to cooperate." It cautioned, however,that "employees . . . who find itnecessaryto take time off during regular work-ing hours, should make the necessary arrangements with their foreman in ad-vance." (Emphasis in original text.)He studied this notice together with theapplicable provisions of the current labor contract' and concluded that Boll badviolated both the notice and Respondent's rules.Grose asked the office to preparethe amounts due Boll, and at 11 a. in. delivered the available checks to Boll anddischarged him.At the hearing, Boll admitted that he had not resorted to theremedies provided by the grievance procedures contained in the existing bargain-ing agreement with the AFL.B. Concluding findsngsIt is well settled, as Respondent urges in its brief, that an employer "isat liberty, whenever occasion may arise, to exercise its undoubted right [todischarge any of its employees] for any cause that seems to it proper saveonly as a punishment for, or discouragement of, such activities as the Act de-clares permissible."Associated Press v. N. L. R. B.,301 U. S. 103, 132.Further-more, there is no presumption that the discharge of an active union memberor advocate is necessarily in violation of the Act.On the other hand, experiencein the administration of the Act has demonstrated that often, even in the mostflagrant cases of discrimination, enipjoyers do not admit the existence of anillegalmotive but instead submit varying pretexts, frequently plausible on thesurface, in an attempt to defeat the purposes and effective administration of theAct.The facts and circumstances of each case must, therefore, be analyzedto ascertain whether the reasons assigned are in fac., the true reasons for thedischarge of whether they serve only as a pretext to enable an employer to ridhimself of an employee because he had engaged in union activity.The first important question of fact to be resolved is whether or not Bollwas given permission to leave the plant on May 8. Boll testified unequivocallythat Johnson said "okay" when informed by Boll that he "would like to go homeat 11 o'clock."Johnson, on the other hand, testified that following a briefdiscussion as to the election, Boll merely made the observation that becauseTunis was a candidate at that election he [Boll] might "have to go home and vote."Nothing about Boll's demeanor on the witness stand, or the attendant cir-cumstances, give me any cause to doubt his version of the conversationOnthe contrary, he impressed me as being a person worthy of belief.Furthermore,the attendant circumstances lend credence to his testimony :3Plant rules covered by Article XIV of the contract provide that "leaving assigned workwithout permission from the foreman in charge...shall be cause for immediate dis-charge or such lesser forms of discipline as the Company may determine." 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Boll apparently was a man who appreciated and responded to his dutiesas a citizen.Not only had he "electioneered" for Tunis at the prior election,but be took two days off in 1948, with permission from his foreman, to actas an election .inspector, and also got permission from Johnson to get off andwork on the election board at the 1950 election.(2)An Indiana statute 4 made it a misdemeanor for any "manufacturing .. .establishment" to refuse to allow leave to any employee for some period of fourhours between the opening and closing of the polls on election day.(3)Respondent on May 3, by posted notice,. expressed its willingness tocooperate with its employees to the end that "everyone ... exercise theirvoting privilege."(4) It was undisputed, indeed specifically admitted by Johnson, that he hadnever "refused anyone permission to get off." In fact, he never even "require[d]a_man to give [him] a reason for being off."--(5) It was similarly undisputed and admitted that Boll, in the 7 years hewas employed by Respondent, had never before left the premises withoutpermission..Not only did Johnson by his demeanor fail to impress me as favorably as Boll,but his denial that he failed to interpret Boll's remarks as a request for time offseems most incredible.He knew that management was willing and desirous ofCooperating with its employees in the exercise of their right to vote.He ad-mittedly knew that Boll had been off v days the previous year to act as aninspector at the election polls.His conversation with Boll must have apprisedhim of Boll's interest in Tunis' candidacy. I find it difficult ,to understand why,under these circumstances, Johnson should conclude that Boll was'only "kidding"when, according to his own testimony, Boll informed him that "he may, have togo home and vote." On the entire record, and from myyobservation of thewitnesses involved, I find that Boll received permission from Johnson to leavethe job at 11 a. m. on May 8.Johnson testified that Boll's ability as pipefitter was good, and when Binderwas asked on direct examination by his own counsel whether Boll's attendancerecord was "very, good, good, or fair," he testified that "it was very good."Though steadily employed by Respondent since 1944, Boll had never before beenaccused of leaving the plant without permission.He was nevertheless dischargedwithin 24 hours after Respondent learned that he had attended a Board meetingwhich had been called because the CIO again had manifested its determinationto be recognized by Respondent as bargaining representative for the Company'sproduction and maintenance employees.It was undisputed that, at least to May 4, 1950, Boll was extremely active inCIO affairs, having served as its president and chairman of its grievance com-mittee during 1947, 1948, and 1949.Respondent, in its brief, however, repeatedlystates that after May 1950, Grose, Johnson, Binder, and Armstrong had no knowl-edge of Boll's CIO membership or activity until he appeared at the Board hearingat 2 p. m. on May 8. It will be recalled, though, that in January 1951, Boll wasmade chairman of the CIO campaign committee whose work apparently waseffective enough to culminate in the filing of the petition for representation withthe Board on April 16. Grose admitted that though he "didn't absolutely knowit," through "hearsay" he knew that Boll was "active . . . in organizationalactivities for the CIO on May 8, 1951, or the five or six months prior thereto."Though no direct evidence was offered to prove that Johnson had knowledge of4 Burns' Indiana Statutes(1949)Vol. 7,Sec. 29-4807. JOHNS-MANVILLE PRODUCTS CORPORATION515Boll's CIO membership or activity in 1951, he admitted he had served as a 010trustee while Boll was president 6Armstrong, the plant manager, acknowledged having received Etchison's letterof April 16, demanding recognition of the CIO and of the Board's letter of April25, setting the date for the conference on the CIO petition for May 8.He had"often sat across the negotiations table with [Boll]," knew him to have beenpresident of the CIO and had no reason to "expect him to change his affiliation."Binder, Respondent's industrial relations manager also was aware of the "CIO'sorganizational activity" since April 16 or 17, 1951, and had knowledge, similarto that of Armstrong, of Boll's earlier CIO activity. In any event, the evidenceis undisputed that Armstrong and Binder wereexpresslyapprised of Boll's CIOactivity by 2 p. m. of May 8 and that Grose was so informed between 3 and 4p. m. of the same day. Boll was discharged on the following morning.The record, established in part by the testimony of Grose and Binder, showsconclusively that Respondent has followed an exceedingly liberal- policy withrespect to granting time off to its employees. Johnson, as has heretofore beenpointed out by his own testimony, never "refused anyone permission to getoff," and in fact never even "required a man to give a reason for being off."The record also establishes that Respondent tolerated repeated absenteeism andthat it rules and established practice gave Grose the widest latitude in the typeof discipline to be imposed-verbal warning, written warning, limited suspensionand discharge. In the light of Boll's long service, his ability as a good workman,and the fact that he had never before even been accused of leaving the plantwithout permission, it is appropriate to inquire, even if it be assumed thatBoll had not actually received the disputed permission, whether imposition ofthe discharge ,was so disparate as to indicate discrimination.Bobby Mayes, who had only been employed since October 27, 1950, punched outat noon on at least four occasions and failed to return to work during theremained of the workday without having received permission to do so. Forthis violation, Mayes was warned verbally, at least once, by his foreman.OnMarch 5, 1951, when, according to Respondent's records, it "was short of work[in the department in which Mayes was apparently employed]-and went tothe trouble to try and provide work for the men," Mayes left the plant at noonwithout permission.The only discipline imposed was a written notice, madea part of his file, that Respondent would notthereaftergo "to the troubleto try and provide work for him out of the department if his job is down."Respondent's records also disclose that on April 27, 1951, Mayes was warnedagain for "excessive absenteeism without reporting."The warning also in-cludes the following observation :"Usuallyworks till noon and then lays offwithout reporting.Next offense 3 day lay-off." (Emphasis supplied.)OnMay 8, 1951, he was again warned in writing for "excessive absenteeism withoutreporting.This is the second warning for this employee and he is given a3 daylay-off.Next offense will mean immediate discharge." (Emphasis sup-plied.)He repeated the violation on June 4, 1951, and was discharged.Elton Bell was hired by Respondent on a Wednesday in November 1950. On thefollowing Saturday, because of his inexperience, he negligently permitted alarge amount of fluid to escape with the result that he was in "water up to[his] knee. . . . [He] was wet from the top the head to the bottom of thefeet,practically."The mechanics he called to assist him in repairing thedamage "got mad and [Bell] got up in the air too; grabbed [his] dinner pailand walked out" in the middle of his work period. As Respondent states in6He also admitted he had been removed from that office on charges preferred by Bollthat he [Johnson] "was soliciting for members in an AFL union."227260-5d-vol. 100-34-- 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDits brief, Bell"believedhe had a justifiable excuse for leaving the plant thatnight.His foreman and the Respondent agree with him."(Emphasis supplied.),No disciplinary action was imposed.The foregoing findings negate the statement in Respondent's brief, andBinder's testimony to the same effect, that "in the five years period prior toMay 8, 1951.... 135 written warnings and disciplinary layoffs were issuedfor violation of plant rules,noneof which were for leaving the plant withoutpermission.The violation of leaving the plant without permission was lookedon by the Company as a very serious offense." (Emphasis in Respondent text.)The same findings, and Elbert's testimony hereafter alluded to, also demonstratethatRespondent had, and exercised, a wide latitude in determining whatdisciplinary action to impose for violation of its rules, notwithstanding Grose'sprotracted and persistent reluctance to acknowledge such a practice whenquestioned by the Trial Examiner.In considering the disparity of treatment accorded to violators of Respondent'srules, the analysis pursuant to which I concluded earlier in these findings thatBoll had in fact received the disputed permission should be kept in mind. Itdemonstrates that Respondent seized upon a situation which, even according tothe version of Johnson himself, should at the very least have suggested to Grosethat there was grave doubt as to whether or not Boll had received permission,and no doubt at all that Boll at least"believed"he had the permission. Instead,Respondent built and magnified the incident into an-arbitrary decision to inflictthe most severe punishment within its power to impose!-Nor''ani' I persuaded by Respondent's argument that Boll's absence from thejob justified the severest discipline because, among other factors, of the need forcompleting the "hut" as soon as possible and that his absence retarded its com-pletion: "Boll's regular working hours were from 7 a. in. to 12 noon and fromI to 4 p. in. He was, therefore, only absent 4 working hours, a period whichState law required every employer to grant its employees on that day, regard-less of the importance of the job on which he might be engaged. Furthermore at1: 20 p. in. of May 8, when Grose learned of Boll's absence, and when Murphy,with whom Boll worked, first needed help, Grose was able to provide an immediateand apparently adequate replacement.And, if pipefitters were so sorely neededto complete the job-quickly, no explanation was offered why Godwin, anotherpipefitter, was granted a week's vacation during the entire week of May 7 to 13.Based on -the'r-ecord as a whole, sufficient evidence of discrimination was dis-closed to make it incumbent on Respondent to establish the allegations- of itsanswer that Boll was discharged "for cause in that on or about May 8, 1951, [he]left the plant without having requested or received permission so to do, causinga delay in work which had been assigned to him ; that Boll's unauthorized de-parture occurred after he had been warned for similar violations in the past andafter he had likewise been warned in connection with other breaches of Respond-ent's other rules."It has already been found that Boll requested and received permission to leavethe plant.That portion of the answer which pleads that Boll had previouslybeen warned (allegedly on more than one occasion) for having "left the plant"without request or permission collapsed completely at the hearing. Johnsontestified that he had never before reprimanded Boll for such a violation andGrose testified that he had never before "known Mr. Boll to leave the plant with-cut permission."And though Respondent in its answer pleaded, and at the hear-In determining the type of discipline to be meted out, Grose failed to consult John-son, who was Boll's immediate supervisor.r,' JOHNS-MANVILLE PRODUCTS CORPORATION517ing introduced evidence that Boll had previously been warned by Grose for vio-lation of the plant rules against talking to other employees, Grose made nomentionof these warnings or violations when'he discharged Boll.' Furthermore,in its brief, Respondent concedes that "if Boll had told either Johnson, Grose,Binder, or Armstrong ten days or two weeks prior to May 8 that he was goingto participate in the NLRB Conference, Boll would still be working today andthe hearing on this matter would not have been necessary." On the entire record,therefore, I am convinced and find that Boll was not discharged for the reasonsassigned by Respondent.But even though Respondent failed to establish its pleaded defense, the en-tire record must nevertheless establish by a preponderance of the evidence thatBoll was discharged because he had engaged in activity protected by the Actbefore a finding of violation can be entered.The resolution of this ultimateissue is complicated by the fact that there is no other evidence of Respondent'sinterference with, or restraint, or coercion of its employees in the exercise oftheir rights under the Act.The absence of this factor weighs appreciably in itsfavor.Present, too, is the fact that the record discloses that the Companyannounced its "neutrality" with respect to the then pending request for recogni-tion by the CIO. Careful study and consideration of the entire record, however,has brought me to the conclusion that Boll was discharged because of his activityin behalf of the CIO.Certainly the fa et that Boll had been a satisfactory employee for approximately7 years, that the reason assigned for his discharge was not established, andthe' disparate. punishment imposed, are factors which cannot be ignored in resolv-ing the ultimate issue-.Significant, too, is the fact that when Grose met Arm-strong and Binder between 3 and 4 p. in. of May 8, at which time Grose alreadyhad Johnson's version of the conversation with Boll with respect to the disputedpermission, he had "not definitely-decided to discharge him."His testimonydisclosing his frame of mind at that time was as follows :-Q.A.Q.A.Q.A.Q.A.Q.A.Q.A.You didn't know at that time, then, where Mr. Boll was?No, I didn't know where he was.It didn't make any difference to you where he was?Well, I knew he had-left the plant.Had you decided to discharge him at that time?Not definitely.Had you decided to warn him at that time?Yes, sirHad you decided to suspend him at that time?No, sir.You had not?Not fully.What additional development followed which caused Grose to definitely makeup his mind to discharge Boll? Insofar as the record discloses,8itwas only thecasual remarkby eitherArmstrong or Binder,overheard by Grose, that Boll hadattended the Board meeting during the previous hour. I can, therefore, only'The first of these talking incidents occurred in June 1947,another in 1948, and onein January 1951.8While it is true that on the following morning Grose also checked the electionnotice posted on the bulletin'board and the working rules incorporated in the bargainingcontract, those were matters with which he must be presumed to have been thoroughlyfamiliar on the preceding day. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDconclude that it was this information that Boll was again active in behalf of theCIO which definitely crystallized Grose's determination to discharge BollIn its brief, Respondent argues that "perhaps themost convincing proofof anabsence of an anti [sic] CIO animus on the part of the Respondent is the testi-mony on direct examination of Andrew C. Elbert, one of General Counsel'switnesses.Elbert, like Boll, had been president and vice president of the CIOunion in the plant when the CIO was the bargining agent.He also had been amember of the grievance committee.He left the plant without permission De-cember 23, 1950-under different circumstances, however, than Boll.We believethat Elbert'sviolationwasexcusable,but if the Respondent, as General Counselcontends it is doing in the instant case, was so anti-CIO in its attitude and policywhy wasn't this equally well known CIO member fired? (Emphasis supplied.)I have, of course, considered the Elbert incident, but cannot agree that it fur-nishes "most convincing proof" of anabsenceof CIO animus by Respondent.That event occurred on December 23, 1950.The CIO campaign to regain recog-nition did not begin until January 1951, at which time application cards werefirst distributed in the plant.According to Respondent, it "had no notice of theCIO's organizational campaign in the plant until [the following] April 11th or12th when [it] received a letter from Etchison requesting recognition." It may,therefore, be assumed that if Boll, too, had been absent on December 23, 1950,without permission, he might not have been discharged or otherwise disciplined.Boll, however, was dischargedafterRespondent had notice that both the CIO,and Boll personally, were waging an effective campaign to regain recognition.If there is to be any significance attached to a comparison of the two incidents,it is that Grose, who, on May 8 at about 3 p. in. had not yet "definitely" made uphis mind about the type of discipline to be imposed, selected the most severe typeof discipline after he learned during the following hour that Boll had attendeda conference occasioned by the CIO's demand to again become the recognizedbargaining agent.On the entire record, I am convinced and find that Boll was discharged not forthe reasons assigned by Respondent, but because he was active in the movementto restore the CIO as bargaining representative for Respondent's employees. Inarriving at this conclusion, I am not unmindful of the absence of any other viola-tive acts of interference, restraint, or coercion by Respondent and the expressionof "neutrality" pronounced by Armstrong at the Board hearing.While theselatter factors are persuasive, they are not controlling.To hold otherwise wouldrequire a trier of fact to shut his eyes to the facts of industrial life and insurethe conquest of pretext over reality.There was nothing in the instant recordto indicate that Respondent was so callous in the treatment of its employees thatitwould discharge a competent employee, with a record of 7 years' faithful serv-ice,without cause.Having found that the only reasons assigned by Respondentfor that discharge have not been sustained, resort must be had to all the surround-ing circumstances to ascertain the true motive for the discharge.Here, thecircumstances, related and found above, reasonably substantiate the inferenceand conclusion that Boll was discharged for his activities in behalf of the CIO.On that state of the record, it matters not "that there is a total absence of posi-tive and direct testimony that [Respondent] discharged Boll because of union9 Both at thehearing and in its brief,Respondent took umbrage because Boll,who hadseveral weeks notice of the Board hearing on May 8, failed to give notice prior to that dayof his intention to participate therein.Grose, however, testified that Leer, president ofthe AFL, did not ask for permission until less than 1 hour before the hearing opened.Why Respondent should discriminate in the timeliness of the notice between the rep-resentatives of the two organizations was not explained. JOHNS-MANVILLE PRODUCTS CORPORATION519activities."Victor Manufacturing d GasketCo. v. N.L.R. B.,174 F. 2d 867(C. A. 7).There remains for consideration the contention of Respondent that this pro-ceeding should be dismissed because Boll admittedly failed to exhaust the griev-ance and arbitration procedures and remedies provided for in the existing barter-ing agreement with the AFL. The contention is without merit.Only a few weeksago, inMonsanto Chemical Company,97 NLRB 517, the Board had occasion to'con-sider the effect of Section 10 (a) of the Act on this problem.That section providesthat the Board's power to prevent unfair labor practices "shall not be affectedby any other means of adjustment or prevention that has been or may be estab-lished by agreement, law, or otherwise . . . ." In theMonsantocase, not onlyhad the discharged employee made use of the arbitration procedures providedby the existing contract, but an award had actually been made. The Board said :"The Supreme Court in theConsolidated Edisoncase," after referring to thisprovision in the statute,said:`Clearly, agreements between private partiescannot restrict the jurisdiction of the Board.We believe the Board may exercisejurisdiction in any case of an unfair labor practice when in its discretion itsinterference is necessary to protect the public rights defined in the Act.'TheBoard has in the past exercised the `discretion' to which the Supreme Courtalluded and has remediedan unfairlabor practice even though arbitration had,in fact, been used by the parties to dispose of an issue arising underan agree-ment." (Citing authorities.)On the entire record, I find that "leaving without permission"was a merepretext for Boll's discharge and that the realreasonwas to discourage activityand membership in the CIO by getting rid of one of its active leaders. Suchdischarge interfered with, restrained, and coerced Respondent's employees inthe exercise of the rights guaranteed in Section 7 of the Act and was in violationof Section 8 (a) (1) and (3) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices affectingcommerce, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment of Frank Boll, I will recommend that, in order to effectu-ate the purposes and policies of the Act, Respondent offer him immediate and fullreinstatement to his former, or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges. It will also berecommended that Respondent make Boll whole for any loss of pay he mayhave suffered by reason of Respondent's discrimination against him, by pay-ment to him of a sum of money equal to the amount he would normally haveearned as wages from the date of his discharge, to the date of Respondent'soffer of reinstatement, less his net earnings during that period.Loss of payshall be computed on the basis of the Board's formula in F.W. Woolworth10Amalgamated Utility Works v. Consolidated Edison Co.,309 U.S. 261. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany"In accordance with the Board's policy, Respondent shall makeavailable to the Board, upon request, such payroll and other records necessaryto facilitate the computation of the amount of back pay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :CONCLUSIONS or LAW1.United Stone and Allied Products Workers of America, CIO, and Insula-tionWorkers Federal Labor Union, No. 24716, AFL, are labor organizationswithin the meaning of the Act.2.By discriminating in regard to hire and tenure of employment of FrankBoll,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]1190 NLRB 289.HEYDEN CHEMICAL CORPORATION1andLOCAL 68 OF THE INTERNATIONALUNION OFOPERATINGENGINEERS,AFL,2PETITIONER.Case No.RC-4816.August 6,190Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman A. Cole, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.8Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'The name of the Employer appears as amended at the hearing.2 Thename of-the Petitioner appears as amended at the hearing.The Employees Welfare Association of Heyden Chemical Corporation,Garfield,NewJersey,was permitted to intervene on the basis of its contractual interest.100 NLRB No. 82.